     Case 2:20-cv-00406-JAM-GGH Document 14 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STANLEY GLEASON,                                    No. 2:20-cv-00406 JAM GGH P
12                        Petitioner,
13            v.                                          ORDER
14    M. BOBBALA, et al.,
15                        Respondents.
16

17          Petitioner, a state prisoner proceeding pro se, has timely filed a notice of appeal of this

18   court’s April 6, 2020 dismissal of his application for a writ of habeas corpus for failure to state a

19   claim. Before petitioner can appeal this decision, a certificate of appealability must issue. 28

20   U.S.C. § 2253(c); Fed. R. App. P. 22(b).

21          A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has

22   made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

23   court must either issue a certificate of appealability indicating which issues satisfy the required

24   showing or must state the reasons why such a certificate should not issue. Fed. R. App. P. 22(b).

25          Where, as here, the petition was dismissed for failure to state a claim, a certificate of

26   appealability “should issue . . . if the prisoner can shows, at least, [1] that jurists of reason would

27   find it debatable whether the petition states a valid claim for the denial of a constitutional right,

28   and [2] that jurists of reason would find it debatable whether the district court was correct in its
                                                         1
     Case 2:20-cv-00406-JAM-GGH Document 14 Filed 06/10/20 Page 2 of 2

 1   procedural ruling.” Petrocelli v. Angelone, 248 F.3d 877, 883-84 (9th Cir. 2001) (citing Slack v.
 2   McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1600-01, 1604 (2000)).
 3           After careful review of the entire record herein, this court finds that petitioner has not
 4   satisfied the first requirement for issuance of a certificate of appealability in this case.
 5   Specifically, there is no showing that jurists of reason would find it debatable whether the petition
 6   should have been resolved in a different manner. Accordingly, a certificate of appealability
 7   should not issue in this action.
 8           IT IS SO ORDERED.
 9   DATED: June 9, 2020
10                                                   /s/ John A. Mendez________________________
11                                                   UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
